Plaintiff, R.W. Patrick, in his lifetime, sued to recover damages resulting from alleged negligence on the part of defendant in performing a surgical operation. At the close of the case the court directed a verdict for defendant on the ground that plaintiff's cause of action was barred by the Statute of Limitation. Judgment was entered in accordance with the directed verdict, and after the usual motion plaintiff appealed.
The operation was performed in Cairo, Ill., on February 13, 1918. Plaintiff commenced this cause on January 25, 1921. The operation was performed in Illinois, and defendant pleaded the Illinois statute which is two years. In the operation plaintiff's appendix was removed, and also the gall bladder was operated upon. A gauze sponge was left in plaintiff's abdominal cavity of which he had no knowledge until a second operation in St. Louis on October 23, 1920, when the gauze sponge was discovered and removed.
Defendant introduced in evidence the Illinois statute in force at the time of the operation, and also Illinois decisions construing the statute as applicable to malpractice cases. Section 14 of Chapter 83, Hurd's Revised Statute, 1913, same as section 14, Chapter 83, Hurd's Revised Statute, 1917, in force at the time reads as follows: "Actions for damages for an injury to the person . . . shall be commenced withi ntwo years next after the cause of action accrued." Defendant pleaded and introduced in evidence Keirsey v. McNemer, 197 Ill. App. 173, and other cases, construing section 14 as applicable to plaintiff's cause of action. Defendant relied upon section 14 of the Illinois Statute in connection with section 1324, Revised Statutes 1919, of our statute. Section 1324 of our statute reads: "Whenever a cause of action has been fully barred by the laws of *Page 538 
the State, territory or country in which it originated, said bar shall be a complete defense to any action thereon brought in any of the courts of this State." At the time of the operation in Cairo, Ill., on February 13, 1918, our statute applicable to this character of action was five years. [Sec. 1889, R.S. 1909, new Sec. 1317, R.S. 1919.] The limitation in our statute, however, was reduced to two years in 1921. [Sec. 1319a, Laws 1921, p. 197.]
Plaintiff seeks to avoid the Illinois statute on two grounds. First it is contended that section 22 of Chapter 83 of the Illinois Statute which plaintiff pleaded in reply and offered in evidence is applicable to plaintiff's cause of action. Second, it is contended that the proviso to our statute, section 1315, Revised Statutes 1919, can be invoked.
Section 22 of Chapter 83 of the Illinois Statute is as follows: "If any person liable to an action fraudulently conceals the cause of such action from the knowledge of the person entitled thereto, the action may be commenced at any time within five years after the person entitled to bring the same discovers that he has such cause of action, and not afterwards." There is no contention that defendant did anything affirmatively or otherwise to conceal the fact that a gauze sponge was left in plaintiff's abdominal cavity. Defendant did not know that the gauze sponge was left, hence he could not conceal such fact. [Wood v. Williams (Ill.), 31 N.E. 681; Parmelee v. Price (Ill.),70 N.E. 725; Shelby County v. Bragg, 135 Mo. 291, 26 S.W. 600; Callan v. Callan, 175 Mo. 346, 4 S.W. 965; Beaty v. Cruce,200 Mo. App. 199, 204 S.W. 553.] Plaintiff cites and relies on the Beaty Case as supporting his contention that limitation did not begin to run until the gauze sponge was discovered at the second operation. In that case a forgery was concealed, and we held in effect that the defendant there stood in the shoes of the forger. We do not think that plaintiff can invoke section 22 of the Illinois Statute. *Page 539 
We have a somewhat similar statute (section 1334, R.S. 1919), but no construction thereof which we have found supports plaintiff's contention.
Can plaintiff invoke the proviso to section 1315, Revised Statutes 1919, of our statute? This statute reads as follows: "Civil actions other than those for the recovery of real property, can only be commenced within the periods prescribed in the following sections, after the causes of action shall have accrued: Provided, that for the purposes of this article, the cause of action shall not be deemed to accrue when the wrong is done or the technical breach of contract or duty occurs, but when the damage resulting therefrom is sustained and is capable of ascertainment . . ." Plaintiff's cause of action was fully barred by the Illinois Statute, hence our statute, section 1324, Revised Statutes 1919, set out supra, bars it here unless saved by section 1315, supra. Sections 1315 and 1324 are both in Article 9 of Chapter 12 of our Revised Statutes, 1919. The proviso to section 1315 was added in 1919 after plaintiff's cause of action accrued (Laws 1919, p. 211), hence we do not think the proviso can be invoked by plaintiff. Plaintiff can no more invoke the proviso to section 1315, than defendant can invoke section 1319a, Laws 1921, p. 197, which reduced the limitation in this State to two years. Both were passed after plaintiff's cause of action accrued, and both were in effect at the time of the trial. Another reason why plaintiff cannot invoke the proviso is section 1342, Revised Statutes 1919. This section provides that the provisions of articles 8 and 9 of Chapter 12, of which section 1315 is a part, shall not apply to any actions commenced nor to any cause where the right of action shall have accrued before the time said articles take effect, but the same shall remain subject to the laws then in force. The proviso is a part of article 9, and was not in force when plaintiff's cause of action accrued. Section 1342 also answers plaintiff's argument that to construe section 1324 as barring his cause of action *Page 540 
would result in favoring citizens of a foreign jurisdiction over citizens of this State. Such cannot be the case, because by section 1342 the proviso cannot affect any cause of action, wherever it accrues, in this State or elsewhere, that accrued prior to the time when the proviso became in force. But if the proviso had existed at the time plaintiff's cause of action accrued on February 13, 1918, section 1324 would still be available to defendant. By virtue of section 1324 of our statute the Illinois Statute of Limitation, section 14, was in effect adopted for causes of action accruing in Illinois and prosecuted in this jurisdiction. Plaintiff's cause of action was undoubtedly barred by the Illinois Statute. Such being true it is barred here. [Sec. 1324, R.S. 1919; McCoy v. Railroad, 134 Mo. App. 622,114 S.W. 1124; Deal v. Railroad, 176 Mo. App. 8, 162 S.W. 760.]
What is said respecting limitations in Morgan v. Railroad,51 Mo. App. 523, Hurley v. Railroad, 57 Mo. App. 675, and other cases to the same effect, cannot avail plaintiff, because of section 1324 which was enacted in 1899 subsequent to those cases.
The judgment below should be affirmed, and it is so ordered.Cox, P.J., and Farrington, J., concur. *Page 541